DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2013/0296785; hereinafter “Cabiri ‘785”) in view of Cabiri (US 2013/0253434; hereinafter “Cabiri ‘434”).
With regards to claim 1, Cabiri ‘785 discloses an injector comprising:
an injector housing (Fig. 11A, #112) having a surface configured to contact a skin surface of a user (See Fig. A below), the surface having an opening therein (See Fig. A below); 
a needle hub (Fig. 12, #118) movably mounted within the injector housing (See [0052] “a needle 116 held in a needle holder 118 (confined to move in a housing 117)”. Housing #117 can be seen within Fig. 12 and is within the injector housing #112); 
an injection needle (Fig. 12, #116) supported by the movable needle hub (Fig. 12, #118 and see [0052] “a needle 116 held in a needle holder 118”), the needle hub and the injection needle being axially translatable between a retracted position (See Fig. 12), wherein at least a tip of the injection needle is contained within the injector housing (See Fig. 12), and an injection position (See Fig. 16, although Fig. 16 shows a different embodiment than the embodiment 
a needle shield (Fig. 12, #122) having an aperture (Fig. 12, #129), the needle shield being movably connected to the injector housing and movable between a first position (See Fig. 16, although the embodiment shown in Fig. 16 is different than the embodiment shown in Fig. 12, one skilled in the art would be able to understand that the first position of the needle shield in Fig. 16 would be analogous to the first position the needle shield of Fig. 12 would be in if in the same position) and a second position (See Fig. 18, although the embodiment shown in Fig. 18 is different than the embodiment shown in Fig. 12, one skilled in the art would be able to understand that the second position of the needle shield in Fig. 18 would be analogous to the second position the needle shield of Fig. 12 would be in if in the same position); 
wherein:
the needle hub and the injection needle axially translate along an axis (See Fig. B below) from the retracted position to the injection position (See Fig. B); the injection needle extends through the needle shield aperture (See Fig. 16 where #116 extends through #129) in the injection position of the injection needle (See Fig. 16 for the injection position of the injection needle) and the first position of the needle shield (See Fig. 16 for the first position of the needle shield).

    PNG
    media_image1.png
    357
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    1058
    media_image2.png
    Greyscale

Cabiri ‘785 is silent with regards to the limitation of:
the injection needle is blocked from extending through the needle shield aperture in the second position of the needle shield, and when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, the needle shield covers the tip 
However, Cabiri ‘434 teaches an injection needle (Fig. 3c, #216) is blocked from extending through a needle shield aperture (Fig. 3c, #229) in a second position (See Fig. 3c) of the needle shield (Fig. 3c, #222), and when the needle shield is in the second position and a needle hub and the injection needle are in an injection position (See Fig. 3c), the needle shield covers a tip of the injection needle and subsequent movement of the needle shield toward a first position (See Fig. 4) axially translates the needle hub and the injection needle back toward a retracted position from the injection position, along an axis (See Fig. 3 and Fig. 4 and compare the axially translation of the needle hub and the injection needle back toward a retraction position from the injection position, along an axis).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Cabiri ‘785 with the teaching of Cabiri ‘434 such that the injection needle is blocked from extending through the needle shield aperture in the second position of the needle shield, and when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, the needle shield covers the tip of the injection needle and subsequent movement of the needle shield toward the first position axially translates the needle hub and the injection needle back toward the retracted position from the injection position, along the axis. One of ordinary skill in the art would have been motivated to make this modification, as under certain conditions the flap/needle shield may collapse, reexposing the needle. Therefore, in order to prevent the reexposure of the point of a 
The injector of Cabiri ‘785 modified in view of the teachings of Cabiri ‘434 will hereinafter be referred to as the injector of Cabiri.
With regards to claim 2, the injector of Cabiri teaches the claimed invention of claim 1, and Cabiri ‘785 teaches a biasing member (Fig. 12, #70) operatively connected with the injection needle (Fig. 12, #116) to axially translate the needle hub and the injection needle from the retracted position (Fig. 12) to the injection position (Fig. 16) (See [0052] “biasing device 70 is released to push down needle 116, in the same manner as described above” and [0042] “Biasing device 70 is stronger than biasing device 59. Biasing device 70 is arranged to apply an urging force on needle 28 in the direction of arrow 71 (downwards in the sense of the drawings).” The needle 28 recited in [0042] is analogous to the needle 116 in [0052]).
With regards to claim 3, the injector of Cabiri teaches the claimed invention of claim 2, and Cabiri ‘785 teaches the biasing member (Fig. 12, #70) applies a biasing force to drive the needle hub (Fig. 12, #118) and the injection needle (Fig. 12, #116) from the retracted position (Fig. 12) to the injection position (Fig. 16) (See [0052] “biasing device 70 is released to push down needle 116, in the same manner as described above” and [0042] “Biasing device 70 is stronger than biasing device 59. Biasing device 70 is arranged to apply an urging force on needle 28 in the direction of arrow 71 (downwards in the sense of the drawings).” The needle 28 recited in [0042] is analogous to the needle 116 in [0052]), and when the needle shield is in the second position (Fig. 18) and the needle hub and the injection needle are in the injection position (Fig. 18), subsequent movement of the needle shield from the second position toward the first position (See the modification made within the rejection of Claim 1 above), with a force countering and 
With regards to claim 4, the injector of Cabiri teaches the claimed invention of claim 1, and Cabiri ‘785 teaches that when the needle shield (Fig. 12, #122) is in the second position (Fig. 18) and the needle hub and the injection needle (Fig. 12, #116) are in the injection position (Fig. 18), the needle shield directly contacts the injection needle to axially translate the needle hub and the injection needle back toward the retracted position, upon subsequent movement of the needle shield from the second position toward the first position (See the modification made in the rejection of Claim 1 and refer to Fig. 2c’ of Cabiri ‘434 which shows the needle shield #222 directly contacting the injection needle #216. The modification to have the needle shield directly contact the injection needle to axially translate the needle hub and the injection needle back toward the retracted position, upon subsequent movement of the needle shield from the second position toward the first position is made in the rejection of Claim 1 above, therefore no further modification is necessary).
With regards to claim 10, 
Nonetheless another embodiment of Cabiri ‘785 teaches that the needle shield (Fig. 10, #32) is in the second position (Fig. 10) and the needle hub and the injection needle (Fig. 10, #28) are in the injection position (Fig. 10), subsequent movement of the needle shield toward the first position (Fig. 7) indirectly axially translates the injection needle back toward the retracted position (See [0041] “Alternatively or additionally, a biasing device 59, such as a coil spring, can be used to retract needle holder 26 back into housing 30 after drug administration. Biasing device 59 is arranged to apply an urging force on needle 28 in the direction of arrow 57 (upwards in the sense of the drawings”) (The biasing device can be used alternatively to the modification made in the rejection of claim 1 such that subsequent movement of the needle shield toward the first position indirectly axially translates the injection needle back toward the retracted position. The axial movement is indirect as the biasing device acts upon the needle holder/needle hub and not the injection needle itself).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Cabiri with the further teaching of Cabiri ‘785 such that when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, subsequent movement of the needle shield toward the first position indirectly axially translates the injection needle back toward the retracted position. One of ordinary skill in the art would have been motivated to make this modification, as the indirect axial translation of the injection needle is an alternative method of retracting the needle back inside the injector housing to prevent a needle stick hazard.
The injector of Cabiri modified in view of another embodiment of Cabiri ‘785 will hereinafter be referred to as the injector of Cabiri.
With regards to claim 11, the injector of Cabiri teaches the claimed invention of claim 10, and Cabiri ‘785 teaches that the needle shield (Fig. 12, #122) comprises an arm (See Fig. C below), and wherein when the needle shield is in the second position (See Fig. 18) and the needle hub and the injection needle are in the injection position (See Fig. 18), subsequent movement of the needle shield toward the first position (Fig. 14, although Fig. 14 shows a different embodiment than the embodiment shown in Fig. 14, one skilled in the art would be able to understand that the position of the needle hub and injection needle in this embodiment would be analogous to the position of the embodiment shown in Fig. 12 if in the same position) engages the arm of the needle shield with the needle hub to axially translate the needle hub and the injection needle back toward the retracted position (The arm of the needle shield and needle hub are indirectly engaged based on the modification made in Claim 10, such that subsequent movement of the needle shield toward the first position axially translates the needle hub and injection needle back toward the retracted position. See the rejection of Claim 10 above and no further modification is necessary.).

    PNG
    media_image3.png
    439
    640
    media_image3.png
    Greyscale

With regards to claim 14, the injector of Cabiri teaches the claimed invention of claim 1, and Cabiri ‘785 teaches that the needle shield (Fig. 14, #122) is generally flush with surface of the injector housing (Fig. 14, #112) in the first position (Fig. 14), and the needle shield is pivoted away from the surface of the injector housing in the second position (See Fig. 12).
With regards to claim 15, 
With regards to claim 16, the injector of Cabiri teaches the claimed invention of claim 2, and Cabiri ‘785 teaches that the biasing member (Fig. 12, #70) is a coil spring (See [0042] “a biasing device 70, such as a coil spring”) expandable from a contracted state to an expanded state (See [0052] “biasing device 70 is released to push down needle 116, in the same manner as described above” and [0042] “Biasing device 70 is stronger than biasing device 59. Biasing device 70 is arranged to apply an urging force on needle 28 in the direction of arrow 71 (downwards in the sense of the drawings).” The needle 28 recited in [0042] is analogous to the needle 116 in [0052]. Furthermore, the contracted state of the biasing device can be further seen in Fig. 6 and the expanded state further seen in Fig. 9. By comparing the two figures, it can be seen that the coil spring is expandable from a contracted state to an expandable state) to axially translate the needle hub (Fig. 12, #122) and the injection needle (Fig. 12, #116) from the retracted position (Fig. 12) to the injection position (Fig. 16).
With regards to claim 17, the injector of Cabiri teaches the claimed invention of claim 16, and the injector of Cabiri teaches that when the needle shield (Fig. 12, #122) is in the second position (Fig. 18) and the needle hub (Fig. 12, #118) and the injection needle (Fig. 12, #116) are in the injection position (Fig. 18), subsequent movement of the needle shield toward the first position that axially translates the needle hub and the injection needle back toward the retracted position also compresses the coil spring back toward the contracted state (The modification made in the rejection of Claim 1 teaches the subsequent movement of the needle shield toward the first position axially translates the needle hub and the injection needle back toward the retracted position. The subsequent movement of the needle shield toward the first position would also compress the coil spring back toward the contracted state as the coil spring is engaged with the needle shield and needle. Therefore, no further modification is necessary.).

Allowable Subject Matter
Claims 5-9, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 5, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1 and 4 as described in the above rejections, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of the needle shield includes a cantilevered arm, the cantilevered arm having a flanged free end partially blocking the needle shield aperture, the flanged free end clearing the injection needle in the first position of the needle shield, and the flanged free end blocking extension of the injection needle through the needle shield aperture in the second position of the needle shield in combination with the limitations of Claims 1 and 4. 
Claims 6-9 would be allowable due to being dependent upon Claim 5.
As to Claim 12, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1, 10, and 11 as described in the above rejections, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of the needle hub comprises a flanged member, and wherein when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, subsequent movement of the needle shield toward the first position engages needle shield arm with the flanged member of the needle hub to axially translate the needle hub and the injection needle back toward the retracted position in combination with
As to Claim 13, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1, 10, and 11 as described in the above rejections, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of a flanged free end of the arm being configured to engage with the needle hub in combination with the limitations of Claims 1, 10, 11.
As to Claim 18, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1, 2, and 16 as described in the above rejections, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of the injection needle defines a stiffness greater than a stiffness of the coil spring in combination with the limitations of Claim 1, 2, 16.
As to Claim 19
Claim 20 is allowable due to being dependent upon Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783